Exhibit 10.1 LEASE AGREEMENT LIBERTY PROPERTY LIMITED PARTNERSHIP Landlord AND FREE FOR ALL, INC. Tenant AT 303 Lippincott Drive, Suite 310 Marlton, New Jersey08053 LEASE AGREEMENT THIS LEASE AGREEMENT is made by and between LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”), and FREE FOR ALL, INC., a corporation organized under the laws of Delaware (“Tenant”), and is dated as of the date on which this Lease has been fully executed by Landlord and Tenant. 1.Basic Lease Terms and Definitions» . (a)Premises:Suite 310, as shown on Exhibit “A”, consisting of 2,668 rentable square feet. (b)Building:83,260 rentable square feet. Address:303 Lippincott Drive, Marlton, New Jersey08053. (c)Term:Twenty-Six (26) months (plus any partial month from the Commencement Date until the first day of the next full calendar month during the Term). (d)Commencement Date:August 17, 2009, or the date Tenant takes possession of the Premises, if earlier. (e)Expiration Date:The last day of the Term. (f) Minimum Annual Rent:Payable in monthly installments as follows: Month of Term Annual Monthly Month of Term Annual Monthly *1-2 $0.00 13-24 $19,343.00 $1,611.92 3-12 $1,611.92 25-26 $1,611.92 *Monthly installments of Annual Operating Expenses shall be payable by Tenant in these months notwithstanding that no installments of Minimum Annual Rent are then due and payable. (g)Annual Operating Expenses:$32,016.00, payable in monthly installments of $2,668.00, subject to adjustment as provided in this Lease. (h)Tenant’s Share:3.20% (also see Definitions). (i) Use:General office. (j) Security Deposit:$8,559.84. (k)Addresses For Notices: Landlord: Liberty Property Limited Partnership Tenant:Before the Commencement Date: 901 Lincoln Drive West, Suite 100 Free For All, Inc. Marlton, NJ08053 6 Alton Avenue Attention: Vice President/City Manager Voorhees, New Jersey08043 On or after the Commencement Date:Premises (l)Tenant’s North American Industry Classification System Number:524292. (m)Guarantor:Not required. (n)Additional Defined Terms:See Rider1 for the definitions of other capitalized terms. (o) Contents:The following are attached to and made a part of this Lease: Rider 1 – Additional Definitions Exhibits:“A” – Plan showing Premises “B” – Building Rules “C” – Estoppel Certificate Form “D” – Cleaning Schedule 2.Premises.Landlord leases to Tenant and Tenant leases from Landlord the Premises, together with the right in common with others to use the Common Areas.Tenant accepts the Premises, Building and Common Areas “AS IS”, without relying on any representation, covenant or warranty by Landlord other than as expressly set forth in this Lease.Landlord and Tenant (a)acknowledge that all square foot measurements are approximate and (b)stipulate and agree to the rentable square footages set forth in Sections1(a) and (b) above for all purposes with respect to this Lease. 3.Use.Tenant shall occupy and use the Premises only for the Use specified in Section l above.Tenant shall not permit any conduct or condition which may endanger, disturb or otherwise interfere with any other Building occupant’s normal operations or with the management of the Building.Tenant may use all Common Areas only for their intended purposes.Landlord shall have exclusive control of all Common Areas at all times. 4.Term; Possession. The Term of this Lease shall commence on the Commencement Date and shall end on the Expiration Date, unless sooner terminated in accordance with this Lease.If Landlord is delayed in delivering possession of all or any portion of the Premises to Tenant as of the Commencement Date, Tenant will take possession on the date Landlord delivers possession, which date will then become the Commencement Date (and the Expiration Date will be extended so that the length of the Term remains unaffected by such delay).Landlord shall not be liable for any loss or damage to Tenant resulting from any delay in delivering possession due to the holdover of any existing tenant or other circumstances outside of Landlord’s reasonable control. 5.Rent; Taxes. Tenant agrees to pay to Landlord, without demand, deduction or offset, Minimum Annual Rent and Annual Operating Expenses for the Term.Tenant shall pay the Monthly Rent, in advance, on the first day of each calendar month during the Term, at Landlord’s address designated in Section1 above unless Landlord designates otherwise; provided that Monthly Rent for the third full month shall be paid at the signing of this Lease.If the Commencement Date is not the first day of the month, the Monthly Rent for that partial month shall be apportioned on a per diem basis at the rate of $142.66 per day and shall be paid on or before the Commencement Date.Tenant shall pay Landlord a service and handling charge equal to 5% of any Rent not paid within 5 business days after the date due.In addition, any Rent, including such charge, not paid within 5 days after the due date will bear interest at the Interest Rate from the date due to the date paid.Tenant shall pay before delinquent all taxes levied or assessed upon, measured by, or arising from: (a) the conduct of Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s property.Additionally, Tenant shall pay to Landlord all sales, use, transaction privilege, or other excise tax that may at any time be levied or imposed upon, or measured by, any amount payable by Tenant under this Lease. 6.Operating Expenses. The amount of the Annual Operating Expenses set forth in Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses for the calendar year in which the Term commences.Landlord may adjust such amount from time to time if the estimated Annual Operating Expenses increase or decrease; Landlord may also invoice Tenant separately from time to time for Tenant’s Share of any extraordinary or unanticipated Operating Expenses.By April30th of each year (and as soon as practical after the expiration or termination of this Lease or, at Landlord’s option, after a sale of the Property), Landlord shall provide Tenant with a statement of Operating Expenses for the preceding calendar year or part thereof.Within 30 days after delivery of the statement to Tenant, Landlord or Tenant shall pay to the other the amount of any overpayment or deficiency then due from one to the other or, at Landlord’s option, Landlord may credit Tenant’s account for any overpayment.If Tenant does not give Landlord notice within 30 days after receiving Landlord’s statement that Tenant disagrees with the statement and specifying the items and amounts in dispute, Tenant shall be deemed to have waived the right to contest the statement.Landlord’s and Tenant’s obligation to pay any overpayment or deficiency due the other pursuant to this Section shall survive the expiration or termination of this Lease.Notwithstanding any other provision of this Lease to the contrary, Landlord may, in its reasonable discretion, determine from time to time the method of computing and allocating Operating Expenses, including the method of allocating Operating Expenses to various types of space within the Building to reflect any disparate levels of services provided to different types of space.If the Building is not fully occupied during any period, Landlord may make a reasonable adjustment based on occupancy in computing the Operating Expenses for such period so that Operating Expenses are computed as though the Building had been fully occupied.The Building is intended to be part of a multi-building development on the Property and adjacent properties (the “Development”).Landlord may, at its option, treat the entire Development, or any portion thereof, as a single unified project for purposes of determining and allocating certain Operating Expenses that relate to the entire Development, such as real estate taxes.In such event, such Operating Expenses as Landlord elects to allocate based on the entire Development shall include the aggregate amount thereof for all buildings on the Property and adjacent properties and their attendant common areas included in the unified project, and Tenant’s Share with respect to such Operating Expenses shall be equal to a fraction, the numerator of which is the number of rentable square feet of the Premises and the denominator of which is the number of rentable square feet of all buildings on the Property and adjacent properties. 7.Services.
